Exhibit 15.1 GHP Horwath, P.C. Member Crowe Horwath International 1670 Broadway, Suite 3000 Denver, CO 80202 +1 303.831.5000 +1 303.831.5032 Fax www.GHPHorwath.com June 17, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Dragon Bright Mintai Botanical Technology (Cayman) Limited We have read the statements made by Dragon Bright Mintai Botanical Technology (Cayman) Limited in Item 16F of this Form 20-F regarding the change in auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made in Item 16F of this Form 20-F. Yours truly, /s/ GHP Horwath, P.C. Denver, Colorado Cc: Office of the Chief Accountant Mail Stop 6561 Securities and Exchange Commission 100F Street, N.E. Washington, D.C. 20549 FAX No. 202-772-9252 GHP Horwafh, P.C. is an independent member firm of Crowe Horwath International, a Swiss Versln. Each member firm of Crowe Horwath lnternational is a separate and independent legal entity
